Citation Nr: 1534795	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from August 1947 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims that service connection is warranted for bilateral hearing loss and tinnitus based on service incurrence.  He claims that he was exposed to noise in service when around Howitzers, grenades, and shootings.  He also reported that his Military Occupational Specialty was a wheel vehicle mechanic.  VA has conceded that he was exposed to hazardous noise during service.  

A review of the record shows that the appellant's service treatment records (STRs) are not associated with the record.  A March 2011 Formal Finding on the Unavailability of Service Treatment Records was associated with the record.  It indicates, in pertinent part, that the appellant's service treatment records are not available for review, that efforts to obtain those records have been exhausted, and that any further attempts to locate those records would be futile.  These records are presumed to have been "fire related," meaning that they were most likely destroyed in a fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).   See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the appellant's service records are not available, VA has a heightened duty to assist in the present case.  The AOJ did not provide the appellant notice of alternative evidence that could be provided to VA in light of the fact that his STRs are unavailable because they are fire-related.  This should be done.  

The appellant underwent a VA audiology examination in March 2011.  The appellant indicated that he was exposed to hazardous noise in service and that he was not provided hearing protection.  It was also reported that he hunted pheasants before and after service and that he uses power tools for his hobbies.  However, there is no indication that the examiner asked him if he used hearing protection on these occasions.  Additionally, the examiner stated that it was less likely than not that the appellant's hearing loss was related to service.  Her rationale was based on medical literature she cited that indicated that, essentially, veterans and non-veterans are equally likely to have hearing loss and the degree of hearing loss is likely to increase with age.  She stated that it would be difficult to attribute the appellant's current hearing impairment as solely to his military noise exposure without considering other factors which affect hearing loss such as aging, various health history, and history of noise exposure from occupational and recreational activities  55 years after his military service.  Although the examiner stated the appellant's age, she did not address the health issues, and her statements regarding use of power tools did not address whether he used hearing protection or not.  Moreover, his hearing loss need not be attributed solely to his military noise exposure; it only need be shown that it is "at least as likely as not" due to his military service.  Based on the rationale provided by the VA examiner, and the lack of rationale provided by the appellant's private medical opinions, it is necessary for another VA examination to be provided as the medical evidence of record is inadequate for rating purposes.  See 38 C.F.R. § 4.2.  

Since the examiner has determined that tinnitus is secondary to the appellant's hearing loss, this issue should be held in abeyance until such time as the question of hearing loss etiology is determined.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the appellant's Veterans Benefits Management System (VBMS) file any additional medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS file was last updated by the AOJ.  The AOJ should inform the appellant if he has any other evidence, such as buddy statements from those who knew him in service, or family statements as to the onset of his hearing loss, any work-related examinations regarding his hearing, or any other medical evidence as to the etiology of his hearing loss, he should submit that evidence to the AOJ.  

2.  Following completion of the above, the AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of any currently-diagnosed or previously demonstrated hearing loss.  The VBMS file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss is related to the appellant's military service to include exposure to loud noises, such as work as a wheel vehicle mechanic, mortar attacks, grenades, Howitzers, and gunshots.  The examiner must address the appellant's contentions that he has had hearing loss since service, and consider his MOS as a wheel vehicle mechanic and other 

work exposing him to noise in service.  VA has conceded a high probability of hazardous noise exposure during service due to the Veteran's MOS as a wheel vehicle mechanic and exposure to other noise such as mortar attacks, grenades, Howitzers, and gunshots.  The examiner must address the use of hearing protection during and after service.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
3.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

